DETAILED ACTION
This office action is responsive to the amendment of November 15, 2021. By that amendment, claims 23-27 were amended. Claims 21-27 stand pending, though claims 21 and 22 were previously withdrawn from consideration. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The objection to claims 23 and 26 was overcome by the amendment of November 15, 2021. 
The outstanding rejection under 35 USC 112(b) of claims 23-27 were overcome by the amendments to the claims of November 15, 2021. 
Applicant’s arguments with respect to the rejection of claim(s) 23-27 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly presented rejection is necessitated by the amendment of November 15, 2021. 
Claim Interpretation
The previously made interpretation of the term “pin”, which has apparently been given a special definition in the specification, was not discussed by applicant in the response. The interpretations of that term which were taken in the prior office action are maintained. The relevant discussion from the prior office action is duplicated here:
Examiner will understand the guide pin in the manner in which it was disclosed – essentially as a synonym for the term “pad”. If applicant argues that the guide pin is of a structure beyond what Examiner understands, evidence will be required from the original disclosure for such understanding to be permitted. Absent such disclosure, rejection under 35 U.S.C. 112(a) will be made in that applicant will be making the “guide pin” require structures which were not originally taught.  
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23, 24, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amato et al. (US 2010/0004691 A1).
Regarding claims 23 and 27, Amato teaches a fixing bone plate for fixing bone plate system as seen at fig. 2. The plate includes
a plate body 100, which has two ends near markings 112 and a plate main part 118 connected to the two ends, wherein the plate main part 118 of the plate body is curved to form a height difference between the two ends that one end of the plate body is located above another end of the plate body as seen clearly in fig. 2;
two attachment portions 130 spacedly provided at the two ends of the plate body respectively, wherein the two attachment portions 130 are integrally formed at the two ends of the plate body respectively [0029], wherein the two attachment portions 130 are 
two locking hole portions 102/104 provided at the two ends of the plate body 100 respectively, wherein each of two locking hole portions 102/104 is corresponding to each of the two attachment portions 130, wherein the two locking hole portions are penetrated through the two ends of the plate body 100 and the two attachment portions 130 to form two openings at the two bone attachment surfaces of 130 respectively [0028].
Regarding claim 24, the two bone attachment surfaces of 130 are non-coplanar with one another and are parallel with each other as in fig. 2 (parallel, spaced apart planes [0027]). 
Regarding claim 26, the plate includes two engagement devices 150 which engage with the two locking hole portions 102/104 and pass therethrough for connecting with bone as in figs. 9 and 15. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amato.
Regarding claim 25, Amato teaches the limitations of claim 23 but is silent as to the material of the bone plate, though the attachment portions and plate are taught being integral and the drawings demonstrate 130 being formed monolithically with the plate, itself. Further, Amato teaches use of titanium for some of the components of the system [0026], making clear that he has contemplated use of titanium as a medical material. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the plate of titanium, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Use of titanium as a medical material is old and well known in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799